Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	EXAMINER’S NOTE: The claims have been reviewed and considered under the new guidance pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG 2019) issued January 7, 2019.
3.	This communication is in response to Applicant’s claims filed on 29 July 2019. Claims 1-20remain pending. 
	
Information Disclosure Statement
4.	The Information Disclosure Statements respectfully submitted on 22 January 2021, 13 August 2020, 31 July 2019 and 30 July 2019 has been considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bittles et al. (Pub No. 2014/0173685) .
Referring to the rejection of claim 1, Bittles et al. discloses a system, comprising: 
a computing resource; (See para. 20-21)
a cable insertable into the computing resource; (See para. 23)
a locking element configured to assume a locked condition in which the cable is locked to the computing resource or prevented from insertion into the computing resource and an unlocked condition in which the cable is removable from the computing resource or permitted to be inserted into the computing resource; (See para. 24)
and a controller configured to define rules for users, the rules being associated with respective identifiers (IDs) of each of the users and establishing criteria associated with each user for causing the locking element to assume one of the locked and unlocked conditions. (See para. 22 and 31)
Referring to the rejection of claim 2, Bittles et al. discloses wherein the computing resource comprises a server housed in a rack. (See para. 20 and 23)

Referring to the rejection of claim 3, Bittles et al. discloses wherein the cable comprises one or both of a power cable and a data communication cable. (See para. 23, 30-31)
(See para. 28)
Referring to the rejection of claim 5, Bittles et al. discloses wherein the locking element comprises: a locking feature which is lockable onto the cable; (See para. 28) and an actuator which is controllable by the controller to position the locking feature in locked and unlocked positions. (See para. 30)
Referring to the rejection of claim 6, Bittles et al. discloses wherein: the controller comprises one of a hardware management console (HMC) and a service element (SE), and the users comprise a first set of users of the HMC and a second set of users of the SE. (See para. 21 and 23-26, 57)
Referring to the rejection of claim 7, Bittles et al. discloses wherein the controller is configured to perform operating system (OS) level authentication of the users. (See para. 22, 29 and 32)
Referring to the rejection of claim 8, Bittles et al. discloses wherein the controller is configured to perform operating system (OS) level control of the locking element. (See para. 28 and 34-35)
(See para. 37-41)
Referring to the rejection of claim 10, Bittles et al. discloses a system, comprising:
multiple computing resources, wherein each of the multiple computing resources comprises multiple ports; (See para. 20-21)
multiple cables respectively insertable into one of the multiple ports of one of the multiple computing resources; (See para. 23, 24, and 28)
multiple locking elements corresponding respectively to the multiple cables, each of which is configured to assume a locked condition in which one of the multiple cables is locked to one of the multiple computing resources or prevented from insertion into one of the multiple computing resources and an unlocked condition in which one of the multiple cables is removable from one of the multiple computing resources or permitted to be inserted into one of the multiple computing resources; (See para. 24, 28, and 30)
and a controller configured to define rules for users, the rules being associated with respective IDs of each of the users and establishing criteria associated with each user for causing each of the multiple locking elements to respectively assume one of the locked and unlocked conditions. (See para. 22, 31 and 40)
(See para. 20 and 23)

Referring to the rejection of claim 12, Bittles et al. discloses wherein each of the multiple cables comprises one or more of a power cable and a data communication cable. (See para. 30-31)
Referring to the rejection of claim 13, Bittles et al. discloses wherein each of the multiple cables comprises a lockable flange which is insertable into a housing of a corresponding one of the multiple computing resources. (See para. 28)
Referring to the rejection of claim 14, Bittles et al. discloses wherein each of the multiple locking element comprises: a locking feature which is lockable onto a corresponding one of the multiple cables; (See para. 28) and an actuator which is controllable by the controller to position the locking feature in locked and unlocked positions. (See para. 30)
Referring to the rejection of claim 15, Bittles et al. discloses wherein: the controller comprises one of a hardware management console (HMC) and a service element (SE), and the users comprise a first set of users of the HMC and a second set of users of the SE. (See para. 21 and 23-26)
(See para. 22, 29 and 32)
Referring to the rejection of claim 17, Bittles et al. discloses wherein the controller is configured to perform operating system (OS) level control of each of the multiple locking elements. (See para. 28 and 34-35)

Referring to the rejection of claim 18, Bittles et al. discloses wherein the rules set forth times when one or more of the users are authorized to manipulate one or more of the multiple cables relative to corresponding ones of the multiple computing resources and cause the corresponding ones of the multiple locking elements to assume the unlocked conditions during those times. (See para. 37-47)
Referring to the rejection of claim 19, Bittles et al. discloses a method of operating a system, the method comprising: 
defining rules for users of computing resources into which cables are insertable, (See para. 27 and 31) the rules establishing criteria associated with each user for causing locking elements to each assume one of a locked condition in which the locking element locks a corresponding cable into a corresponding computing resource or prevents insertion of the corresponding cable into the corresponding computing resource (See para. 35-37) and an unlocked condition in which the locking element unlocks the corresponding cable from the corresponding computing resource or permits (See para. 42-46)
Referring to the rejection of claim 20, Bittles et al. discloses wherein: the defining and the associating are executed by one of a hardware management console (HMC) and a service element (SE), and the users comprise a first set of users of the HMC and a second set of users of the SE. (See para. 21 and 23-26)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D FIELDS whose telephone number is (571)272-3871.  The examiner can normally be reached on IFP M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/COURTNEY D FIELDS/           Examiner, Art Unit 2436                                                                                                                                                                                             
June 17, 2021

/SHEWAYE GELAGAY/           Supervisory Patent Examiner, Art Unit 2436